Citation Nr: 0119304	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a November 10, 1981 rating decision which reduced 
a 30 percent evaluation for residuals of encephalitis to a 
noncompensable evaluation involved clear and unmistakable 
error (CUE).

2.  Whether a November 10, 1981 rating decision which reduced 
a 10 percent evaluation for residuals of low back strain to 
noncompensable involved clear and unmistakable error (CUE).

3.  Whether a November 10, 1981 rating decision which reduced 
a 10 percent evaluation for chondromalacia, left knee, to 
noncompensable, involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which initially denied a claim 
that there was CUE in November 1997 or September 1998 rating 
decisions.  In an April 1999 notice of disagreement, the 
veteran disagreed with the statement of the issue.  Following 
a July 1999 personal hearing, the RO recharacterized the 
issue as a claim of CUE in a November 10, 1981 rating 
decision, and denied that claim.  A statement of the case was 
issued in August 1999.  The veteran submitted a timely 
substantive appeal in September 1999.

In her September 1999 substantive appeal, the veteran 
requested a hearing before the Board.  However, in 
correspondence submitted in early March 2001, the veteran 
withdrew her request for a Board hearing.  The withdrawal of 
the hearing request was signed by the veteran, and is valid.  
38 C.F.R. § 20.702(e) (2000).  The Board may proceed with 
appellate review.  


FINDINGS OF FACT

1.  In a November 10, 1981 rating decision, the RO reduced a 
30 percent evaluation for residuals of encephalitis to a 
noncompensable evaluation and reduced a 10 percent evaluation 
for residuals of low back strain to noncompensable, and 
reduced a 10 percent evaluation for chondromalacia, left 
knee, to noncompensable, with each rating reduction made 
effective from February 1, 1982. 

2.  The neurologic examination in October 1981 failed to 
disclose objective evidence of any current neurologic 
deficit, although the veteran did complain of recurrent 
headaches which awakened her in the middle of the night and 
lasted for several hours, and the examiner noted that the 
history of encephalitis could not be ruled out.

3.  The October 1981 examinations disclosed no objective 
signs of low back pain on use or on palpation, straight leg 
raising was normal, and radiologic examination disclosed no 
abnormality. 

4.  The October 1981 examinations disclosed no objective 
signs of left knee pain on use or on palpation, with left 
knee flexion to 135 degrees when the veteran was supine, 
except that the veteran had left knee flexion only to 45 
degrees, with pain, when lying on her stomach (prone), and 
radiologic examination disclosed normal knee anatomy.
 
5.  The preponderance of the evidence of record at the time 
of the November 1981 rating decision supported the reductions 
of the disability evaluations for the veteran's service-
connected low back strain, left knee chondromalacia, and 
encephalitis residuals, but the RO failed to apply the 10 
percent minimum schedular evaluation for subjective residuals 
of encephalitis.

6.  At the time the reductions in evaluations went into 
effect in February 1982, the veteran's awards of service 
connection, and the evaluations for each of her service-
connected disabilities, had been in effect since June 1977, a 
period of less than five years.


CONCLUSIONS OF LAW

1.  The November 10, 1981 rating decision was final.  38 
U.S.C.A. § 7105 (West 1991).  

2.  There was no clear and unmistakable error in November 10, 
1981 reduction of the evaluations assigned for service-
connected back and left knee disabilities.  38 C.F.R. § 3.105 
(2000); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 
5014, 5295, 5299 (1981).

3.  There was clear and unmistakable error in a November 10, 
1981 reduction of the evaluation of residuals of encephalitis 
from 30 percent to noncompensable instead of assigning the 
minimum schedular evaluation, a 10 percent evaluation.  
38 C.F.R. § 3.105 (2000); 38 C.F.R. §§ 3.105, 3.344, 4.124a, 
Diagnostic Codes 8000, 8025, 8099 (1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, by a December 1978 rating decision, the veteran 
was awarded service connection for residuals, encephalitis, 
with mild right hemiparesis and atypical right facial 
numbness.  The RO assigned a 30 percent evaluation for that 
disability, under Diagnostic Code (DC), by analogy to DCs 
8000, 8204, 8513, and 8520.  The RO also granted service 
connection for residuals, low back strain, and assigned a 10 
percent disability evaluation under DC 5295, and granted 
service connection for chondromalacia, left knee, and 
evaluated that disability as 10 percent disabling under DCs 
5299 and 5014.  Each of these three awards, and the assigned 
evaluations, were effective in June 1977.

Those evaluations were in effect, unchanged, when the veteran 
underwent a scheduled routine review examination in October 
1981.  Following this examination, the veteran was notified 
that the RO proposed to decrease the veteran's combined 
evaluation, a 40 percent evaluation, to a noncompensable 
evaluation, decreasing the evaluation for each of the three 
service-connected disabilities to noncompensable, effective 
in February 1982.  In January 1982, the veteran disagreed 
with the proposed reduction, and a statement of the case was 
issued the following month.  The veteran did not thereafter 
submit a timely substantive appeal, and the November 1981 
rating decision became final in November 1982.  38 U.S.C.A. 
§ 7105.  

At her July 1999 personal hearing, the veteran contended that 
the reduction in evaluation of the service-connective knee 
disability was clearly and unmistakably erroneous because the 
1981 examination disclosed that she continued to have pain 
and lacked full flexion of the knee in the prone position.  
She also contended that the October 1981 examination 
disclosed abnormality of the lumbosacral spine.  She further 
contended that the continuation of her disabilities 
establishes that the 1981 determination that her disabilities 
had improved was in error.  She further testified that she 
did not appeal the 1981 rating decision only because her 
representatives in Congress and the service organization 
representing her advised her that an attempt to overturn the 
VA decision would be fruitless.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has propounded a three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) "[E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error (CUE) must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  In this regard, the Board notes that, to the 
extent that the veteran's contention that there was CUE in 
the November 1981 rating decision is based upon medical 
findings after 1981, the later findings are irrelevant and 
not for consideration with respect to the propriety of the 
1981 determination.  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  Clear and unmistakable errors are errors that are 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 313 
(emphasis added).  

Examples of situations that are not CUE are: (1) change in 
diagnosis, such as a new medical diagnosis that "corrects" an 
earlier diagnosis which was considered in a final rating 
decision; (2) failure by VA to fulfill the duty to assist the 
claimant; or, (3) disagreement as to how the facts were 
weighed or evaluated.  See Luallen v. Brown, 8 Vet. App. 92, 
94 (1996).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See, e.g., 38 
C.F.R. § 20.1403(e). 

The Board notes that, during the pendency of this veteran's 
appeal, there has been a significant change in the law, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, as a claim of CUE must be based on the 
law and the record at the time of former decision which is 
alleged to involve CUE, no duty to develop additional 
evidence arises in a CUE claim.  The Board regards the 
discussion at the veteran's July 1999 personal hearing and 
the information in the August 1999 supplemental statement of 
the case as sufficient to advise the veteran of the evidence 
required to establish CUE.  

In determining whether there was CUE in the 1981 decision, 
the Board must determine whether the RO correctly applied the 
regulations governing the claim, and applied the correct 
regulations.  

In reducing the ratings, the RO notified the veteran in 
November 1981 that she could submit evidence that the 
reduction should not be made, and that, if no evidence was 
received within 60 days, the reduction would take effect on 
the date indicated, in February 1982.  38 C.F.R. § 3.105(e) 
(1981).  This notification to the veteran fully complied with 
the procedures of 38 C.F.R. § 3.105(e), as then in effect.  
The Board notes that the procedures required in 1981 were not 
the same as are required by the current version of the 
regulation.  Compare 38 C.F.R. § 3.105 (2000) with 38 C.F.R. 
§ 3.105 (1981).  

The Board has also considered whether 38 C.F.R. § 3.344, the 
regulatory provision governing reductions of evaluations in 
effect for five years, was applicable in this case.  The 
veteran's service discharge was in June 1977, and each of the 
three awards of service connection at issue, and the 
respective compensable evaluations initially assigned for 
such disorders, was effective the day following the veteran's 
service discharge.  The duration of a rating, for purposes of 
determining whether 38 C.F.R. § 3.344 is applicable, is 
measured from the effective date of the evaluation 
(regardless of the date of the rating decision which assigned 
the effective date) to the date the reduction takes effect.  
In this case, the ratings had been in effect for a few days 
in excess of four years, seven months, as of February 1, 
1982, the date of the reductions.  Therefore, the provisions 
of 38 C.F.R. § 3.344 were not applicable in this case.  See, 
e.g., Brown v. Brown, 5 Vet. App. 413 (1994) (38 C.F.R. 
§ 3.344 not applicable to evaluation which had been in effect 
for four years, 10 months, 22 days).  

The Board further notes that the focus of the inquiry in a 
reduction case is whether the pre-reduction evidence is 
sufficient to support the reduction by a preponderance of the 
evidence.  See Brown v. Brown, 5 Vet. App. at 420-421.  
Having decided that the process required to reduce the 
veteran's disability ratings was correctly followed by the 
RO, the next question to be addressed by the Board is whether 
the evidence and other legal authority supported the 
reduction.  

However, the Board notes that other, general, regulations are 
applicable, even where the evaluation at issue has not been 
in effect for five years or more.  Where a reduction in an 
evaluation is at issue, the regulations requiring discussion 
of the disability in light of the whole recorded history are 
applicable.  38 C.F.R. §§ 4.1, 4.2; Brown v. Brown, 5 Vet. 
App. at 420-21.  It must be "ascertain[ed], [that] based upon 
review of the entire recorded history of the disorder, 
whether the evidence reflects an actual change of the 
disability and whether the examination report [] reflecting 
such change are based upon [a] thorough examination []."  
Brown v. Brown, 5 Vet. App. at 421.  In evaluating the 
evidence, the Board must determine whether these principles 
were correctly applied.  In order to consider whether the 
evidence of record at the time of the 1981 rating decision 
supported the decision, the Board must first review the 
evidence of record at the time of each of those rating 
decisions.  The evidence as to each of the three evaluations 
reduced in February 1982 will be reviewed separately.

1.  Evaluation of Residuals of Encephalitis

The service medical records disclose that the veteran was 
treated for a variety of symptoms, beginning in November 
1974, including neck pain, difficulty with balance, right-
sided weakness, tremor with motion in the right arm, cog-
wheeling with flexion of the right arm, and other right-sided 
neurologic symptoms.  Post-vaccinial encephalitis following a 
flu shot was eventually diagnosed.  Her service separation 
examination, conducted in May 1977, is devoid of description 
of the residuals of encephalitis, but service medical 
records, including in September 1976, reflect observations 
that the veteran had continued residuals of right 
hemiparesis.   

On VA examination conducted in September 1978, the veteran 
reported that her residuals included numbness of the right 
side of the face and right side of the body, worse when she 
was tired.  The examiner discussed the findings reflected in 
the veteran's service medical records, including the in-
service hospitalization.  Mild right hemiparesis of the arm 
and leg was noted.  No sensory abnormality other than in the 
face was found.

In October 1978, the veteran complained of sudden onset of 
increased right facial discomfort.  The summary of the 
October 1978 VA hospitalization reflects that the veteran 
complained of an area of hyperesthesia on the right side of 
the face and into the neck and supraclavicular area.  
Strength was decreased in all groups in the right arm.  CAT 
(computed axial tomography) examination of the brain was 
conducted, and was interpreted as normal.  The etiology of 
the atypical facial pain could not be determined.  The facial 
discomfort had improved slightly at the time of hospital 
discharge.

In October 1979, the veteran complained of "attacks" 
characterized by left occipital headaches, shaking on the 
right side, difficulties with speech, overall weakness, 
lightheadedness, balance problems, and ringing in the left 
ear.  There were no definite abnormalities seen on a sleep 
EEG (electroencephalogram), and an awake EEG was normal.  A 
brain scan was interpreted as normal.  Visual field 
examination was within normal limits.  Audiology examination 
suggested the possibility of a retrocochlear pathology.  
Visual evoked potentials of normal configuration were 
obtained to monocular stimulation of each eye, but the 
latency to stimulation of the right was 10.6 standard 
deviations beyond the mean, was considered significant, and 
was described as consistent with "bright prechiasmal" 
pathology.  The significance of this finding was not clear. 

The veteran complained of blurred vision.  She also had an 
ataxic gait, "bizarre" neurologic deficits, and blunted 
affect.  The consulting neurologist opined that the symptoms 
were non-organic.  MMPI (Minnesota Multiphasic Personality 
Inventory) examination conducted in October 1979 disclosed a 
suspected mixed personality disorder pattern.  The 
psychiatric examiner suspected a hysterical personality 
disorder.  The attempts to evaluate the veteran's right 
facial numbness and arm and leg numbness did not disclose the 
etiology of these symptoms, and functional overlay was 
suspected.  No evidence of multiple sclerosis, which had been 
suspected, was found.

In October 1981, the veteran underwent neurologic 
examination.  The examiner set out a brief summary of the 
veteran's symptoms of post-vaccinial encephalitis in service, 
and summarized the October 1979 VA hospitalization, noting 
that neurologic examination at that time failed to show any 
focal abnormalities.  The examiner reported that the veteran 
had no specific current complaints at the time of the 1981 
examination other than poorly-defined headaches which would 
awaken her and later go way suddenly after a few hours.  She 
also had subjective complaints of occasional right-sided 
heaviness.  Her cognitive functions were normal.  Cranial 
nerves I through XII were within normal limits.  Sensory 
examination was normal to position, vibration, light touch, 
and pinprick.  Muscles were well-developed and symmetric, 
without focal atrophy or weakness.  Rapid alternating 
movements and fine motor coordination were within normal 
limits.  Her gait and stance were normal.  Deep tendon 
reflexes were symmetric.  The examiner stated that there was 
no evidence of neurologic deficit.  He commented that 
although there was no current evidence of neurologic deficit, 
and no current neurologic dysfunction, he could not rule out 
the past history of encephalitis.

The RO concluded that the veteran had no residual disability 
due to post-vaccinial encephalitis in service.  The medical 
evidence supports the RO's conclusion that there were no 
objective residuals, as there were no focal neurologic 
deficits, and no objective signs or symptoms of abnormality 
of any cranial nerve.  Moreover, these findings were 
consistent with the findings at the time of VA 
hospitalization in 1979, during which extensive diagnostic 
testing and examinations failed to disclose objective signs 
of neurologic abnormality.  Thus, the RO's determination that 
the evidence established that the veteran's symptoms no 
longer met the criteria for a 30 percent evaluation for 
residuals of encephalitis, and that a reduction of that 30 
percent evaluation was in order, was supported by the 
preponderance of the evidence of record and was not clearly 
and unmistakably erroneous.

However, the schedular criteria for encephalitis, epidemic, 
chronic, as in effect in 1981, when the RO prepared the 
rating decision, and in 1982, when the reduction went into 
effect, provided a 10 percent minimum rating for residuals.  
38 C.F.R. § 4.124a, DC 8000 (1981, 1982).  A note to 
38 C.F.R. § 4.124a following DC 8025 specified that "it is 
required for the minimum ratings for residuals under 
Diagnostic Codes in the 8000 series that there be 
ascertainable residuals."  The note also stated that 
determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, "must be approached on the basis of the 
diagnosis recorded" and directed that "subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease."  
38 C.F.R. § 4.124a, DC 8025, note (1981).  

The RO accurately stated that the evidence disclosed that the 
veteran "did not have any particular complaints except for 
poorly-defined headaches and an occasional right-sided 
heaviness.  Although the veteran's subjective complaints of 
headaches and right-sided heaviness were somewhat vague at 
the time of the VA examination, nevertheless, the regulation 
at 38 C.F.R. § 4.124a specifies that "subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease."  
In this case, the veteran's subjective complaints in 1981, 
although vague, were consistent with the symptoms in service 
and post-service which served as the basis of the award of 
service connection for encephalitis, and the examiner 
specifically stated that he could not rule out the history of 
encephalitis.

The evidence clearly and unmistakably reflects that the 
veteran continued to complain of subjective complaints, and 
the regulation clearly and unmistakably says that such 
complaints "will be accepted."  Although the evidence of 
record supported the determination that a rating reduction 
was in order, that evidence, reviewed in light of the 
regulation, required that the RO assign the minimum, 10-
percent evaluation, for encephalitis, rather than reducing 
the veteran's evaluation to noncompensable in the absence of 
objective residuals.  The Board concludes that the reduction 
from 30 percent to a noncompensable evaluation was clearly 
and unmistakably erroneous, to the extent that the RO failed 
to apply the regulatory language requiring that subjective 
residuals be accepted for the minimum schedular evaluation. 

2.  Evaluation of back pain

In September 1976, the veteran complained of low back pain.  
Radiologic examinations were negative, and a diagnosis of low 
back syndrome as a result of strain was assigned.  The 
veteran was admitted for inpatient treatment of back pain in 
October 1976.  Straight leg raising was negative, deep tendon 
reflexes were physiologic, and there was no paravertebral 
spasm or tightness.  There was diffuse low lumbosacral and 
sacroiliac pain.  The pain responded to bed rest.  The final 
diagnosis was lumbago.  November 1976 treatment notes reflect 
that the veteran continued to have right reticular symptoms 
without objective findings on examination.  The service 
separation examination in May 1977 was devoid of findings of 
back pain or abnormality and was devoid of reference to 
history of back pain or injury in the medical history portion 
prepared by the examiner.

A post-service private hospitalization summary dated in 
January 1978 discloses that the veteran was admitted 
following acute low back pain with right sciatica, incurred a 
few days prior when she strained her back attempting to push 
her stalled automobile.  At that time, the veteran reported a 
similar episode in service, which had responded to physical 
therapy with "100 percent recovery."  A lumbar myelogram 
disclosed a probable small herniated nucleus pulposus at L4-
L5.  The diagnosis was acute lumbosacral strain.

On VA examination conducted in September 1978, the examiner 
noted that an episode of low back pain in service had 
resolved until post-service injury in January 1978 required 
hospitalization; the examiner concluded that the post-service 
injury resulted in occasional pain and discomfort.

Radiologic examination of the lumbosacral spine conducted 
during VA hospitalization in October 1978 was interpreted as 
normal.  Radiologic examination of the lumbosacral spine 
conducted in October 1979 was interpreted as disclosing mild 
sclerosing arthropathy involving the lumbosacral-apophyseal 
joints.

The veteran underwent specialty examinations in October 1981.  
On examination by a specialist in rehabilitation medicine, 
the veteran stated that she continued to have intermittent 
problems in the lower lumbar spine, but denied sciatica.  Her 
gait was normal.  There was full preservation of the normal 
lumbar lordosis.  Anterior flexion was to 90 percent of full 
range of motion, lateral flexion to the right and left were 
to 75 percent of full range.  The veteran did not extend at 
her lumbar spine, but the examiner explained that the veteran 
was unable to understand what was requested but did not 
appear unable to perform the motion.  Straight leg raising 
was to full range bilaterally without assistance or 
complaint.  The calf muscles of both legs were equal at mid-
calf level.  There was good strength of all muscle groups of 
both lower limbs.  There was no dysfunction of nerve roots in 
L-1 through S-1 and no evidence of significant dysfunction of 
the lumbar spine.  Radiologic examination of the lumbosacral 
spine disclosed that the vertebral bodies were normal in 
height, contour, and alignment, with well-preserved disc 
spaces.  The examination was interpreted as disclosing no 
abnormalities.

DC 5295 provides the criteria for evaluation of low back 
strain.  Under that diagnostic code, as in effect in 1981 and 
1982, a 10 percent evaluation may be assigned for lumbosacral 
strain with characteristic pain on motion, and a 20 percent 
evaluation may be assigned for lumbosacral strain when there 
is muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilaterally, when standing.  DC 5292 
provides for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion.  

There was no diagnosis of intervertebral disc disease at the 
time of the November 1981 rating decision, nor was there 
evidence of fractured vertebra, complete bony fixation of the 
spine, or ankylosis of lumbar spine, so no other diagnostic 
codes were applicable.  See 38 C.F.R. § 4.71a, DCs 5285-5291, 
5293-5294 (1981, 1982).  

The medical evidence available to the RO at the time of the 
November 1981 rating decision established that the residuals 
of in-service lumbar strain had resolved until the veteran 
sustained a post-service injury.  Thus, the RO's conclusion 
that the veteran's subjective complaints of back pain were 
not attributable to her in-service injury, and did not 
warrant a compensable evaluation under DC 5295, or DC 5292, 
was a reasonable exercise of rating judgment.  

The evidence further disclosed that there was no degenerative 
joint disease or arthritis of the lumbar spine.  The veteran 
did not meet the criteria for a compensable evaluation for 
lumbar strain under DC 5295 or the criteria for a compensable 
evaluation for limitation of motion under DC 5292.  In the 
absence of arthritis or other objective pathology on 
radiologic examination, a compensable evaluation was not 
warranted under DC 5003.  The preponderance of the evidence 
supported the RO's conclusion that the veteran's service-
connected lumbar residuals were no longer compensable.  

There is no indication that the Board failed to correctly 
apply the statutory and regulatory provisions extant at the 
time of the November 1981 decision to the correct facts, as 
they were known at the time.  In the absence of the kind of 
error of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
RO's November 10, 1981 decision to reduce the evaluation for 
service-connected residuals of lumbar strain.

3.  Evaluation of knee pain

Service medical records reflect that, in January 1976, the 
veteran complained of left knee pain.  Chondromalacia was the 
assigned impression.  Radiologic examinations of the left 
knee showed minimal arthritis; an arthrogram of the same knee 
was negative.  The veteran complained of recurrent left knee 
pain in January 1977.  There was full range of motion without 
effusion.  There was tenderness at the medial tibial 
tubercle.  March 1977 treatment notes reflect that there was 
persistent tenderness at the insertion of the superficial 
collateral ligament.  The pain responded "reasonably well" to 
Motrin.  The May 1977 separation examination report included 
notation of popping of the left knee.  A diagnosis of 
probable cartilage tear was noted.

On VA examination conducted in October 1978, the veteran 
reported having knee pain, off and on, for three years.  The 
pain was worse on going up and down (stairs).  There was no 
swelling, locking, or buckling.  There was mild tenderness at 
the superior parapatellar region and mild crepitus on 
movement.  The veteran did not limp.  She was able to toe-
walk, heel-walk, and heel-to-toe walk.  The examiner 
concluded that there was a history of chronic left knee pain 
with minimal limitation of range of movement and normal 
radiographic examination.

August 1979 radiologic examination of the knees disclosed 
minimal hypertrophic changes bilaterally.  Examination 
conducted on admission for VA hospitalization in October 1979 
revealed some popping and tenderness of the knees during 
movement.  A diagnosis of bilateral chondromalacia was made.

On special orthopedic examination conducted in November 1979, 
the veteran reported knee pain.  Her gait was normal.  The 
knees were stable to varus and valgus stress, including in 
the last few degrees of flexion.  There was minimal, 
"apparently normal" crepitus to palpation over the patella 
with pressure.  Radiologic examination of the knees, 
including anterior, posterior, and lateral views were within 
normal limits.  The examiner concluded that the veteran had 
knee pain with minimal objective signs.

On VA examination conducted in October 1981, range of motion 
of the left knee was from 0 degrees of extension to 135 
degrees of flexion, both sitting and supine. When the veteran 
was prone on the table, on her stomach, she was able to flex 
the left knee only to 45 degrees due to pain in the knee.  
The veteran had normal station and gait.  The appearance of 
the left knee was normal.  There was no laxity with drawer 
sign at either 20 or 90 degrees of flexion.  The examiner 
noted that radiologic examination of the left knee disclosed 
normal radiographic anatomy.  The report of radiologic 
examination disclosed that joint surfaces were smooth and 
well maintained.  There were no arthritic changes or joint 
effusion.  The final impression was "[l]eft knee pain with no 
evidence of problem on inspection or palpation, but the 
ability to flex to 135 degrees in the supine position but 
only about 45 degrees in the prone position."

In a letter dated in January 1982, the veteran stated that 
she was unable to walk without pain in the knees.

The RO evaluated the veteran's left knee disability, by 
analogy, under 38 C.F.R. § 4.71a, DC 5014, the criteria used 
to evaluate osteomalacia.  A note under DC 5024 specifies 
that the diseases evaluated under DCs 5013 through 5024 
(except gout) will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.

DC 5003 (degenerative arthritis), in turn, provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (1981, 1982, 2000).  Limitation of motion of the 
knee, with flexion limited to 60 degrees, or extension 
limited 5 degrees, warrants a noncompensable rating.  With 
flexion limited to 45 degrees, or extension limited to 10 
degrees, a 10 percent rating is assigned.  When flexion is 
limited to 30 degrees, or extension is limited to 15 degrees, 
a 20 percent rating is assigned.  38 C.F.R. § 4.71 DCs 5260, 
5261.

In this case, at the October 1981 examination, there was no 
pathology of the veteran's left knee on radiologic 
examination.  The veteran's range of motion of the left knee, 
from extension to 0 degrees and flexion to 135 degrees, was 
essentially full range of motion.  There was no objective 
confirmation of pain on any motion, except when the veteran 
attempted to flex the left knee while lying prone.  A 
compensable evaluation under DC is not supported on the basis 
of radiologic findings of arthritis or objective limitation 
of motion.  The RO's determination that a finding that the 
veteran's left knee pain was limited to flexion while lying 
prone was a significant improvement, and was not a 
manifestation of pain of sufficient significance as to 
warrant continuation of a 10 percent evaluation, was a 
reasonable exercise of rating judgment, and supported by a 
preponderance of the evidence, as applied to the criteria of 
DC 5003.

The Board has considered whether the preponderance of the 
evidence supported the reduction of the evaluation of a left 
knee disability under other possibly applicable diagnostic 
codes.  Other impairment of the knee, manifested by recurrent 
subluxation or lateral instability, if slight, warrants a 10 
percent rating; if moderate, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5257.  However, no 
instability was noted on either the 1979 or 1981 
examinations, and the veteran did not report any locking of 
the left knee.  Thus, the preponderance of the evidence was 
against a compensable evaluation under DC 5257.

Under 38 C.F.R. §§ 4.40 and 4.45, functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion, and, in either event, warrants at least 
the minimum rating; however, it must be supported by adequate 
pathology and evidenced by visible behavior on motion, 
because ratings based on limited motion do not ipso facto 
include or subsume the other rating factors in §§ 4.40 and 
4.45, e.g., pain, functional loss, fatigability, and 
weakness.  Again, since there was no objective pathology, and 
the objective evidence of pain was so limited, i.e., pain on 
flexion only in a prone position, the RO's determination that 
the veteran's left knee disability had improved and that the 
preponderance of the evidence was against a compensable 
evaluation, was reasonable.  The Board notes that, although 
pain must be considered when making a rating determination, 
the rating schedule does not provide a separate rating for 
pain.  The Board also notes that, in the absence of a 
diagnosis of any degenerative changes of the knee, 38 C.F.R. 
§ 4.59 was not applicable to warrant a compensable 
evaluation.

The Board has considered whether there was any other 
diagnostic code under which the reduction from 10 percent to 
zero percent was not warranted.  The Board finds that there 
is no other applicable diagnostic code or criteria used to 
evaluate knee disability which would warrant a compensable 
evaluation when applied to the factual medical findings of 
the October 1981 examination.  The Board finds that a 
preponderance of the evidence supported a reduction from 10 
percent to noncompensable at that time, and there was no CUE 
in the rating decision.  


ORDER

The claim that there was CUE in the RO's November 10, 1981 
rating decision which reduced the evaluations for residuals 
of low back strain and for chondromalacia of the left knee 
from 10 percent to noncompensable is denied.  

The claim that there was CUE in the RO's November 10, 1981 
rating decision which reduced the evaluation for residuals of 
encephalitis from 30 percent to noncompensable is granted, to 
the extent that the RO failed to assign the minimum schedular 
evaluation of 10 percent for residuals of encephalitis.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

